Citation Nr: 0834272	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1954 to 
June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

3.  The veteran's disabilities are not shown to have not 
rendered him unable to care for his daily needs without the 
assistance of another person.  

4.  The veteran's disabilities do not substantially confine 
him to his home or immediate premises; nor is he shown to 
have single disability that is ratable as 100 percent 
disabling.  



CONCLUSION OF LAW

The criteria for the assignment of SMP based on the need for 
the regular aid and attendance of another or at the 
housebound rate are not met.  38 U.S.C.A. § 1502, 1521, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.351, 3.352 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.  

In July 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that the criteria for 
determining the need for aid and attendance require that the 
veteran must be so helpless because of disabilities so as to 
require the aid and attendance of another person to perform 
the simple, personal functions required in everyday living.  

The letter also advised him that the criteria for entitlement 
to SMP based on being housebound required either a single 
disability rated as 100 percent disabling and an additional, 
separate and distinct disability(ies) independently ratable 
at 60 percent or more, or a single disability rated as 100 
percent disabling and permanently housebound by reason of 
disability(ies).  

The veteran had ample opportunity to respond prior to 
issuance of the rating decision in September 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim herein decided, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that July 2005 RO letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2005 RO letter informed the veteran that VA is 
responsible for obtaining relevant records from any Federal 
agency and would make reasonable efforts to help the veteran 
get relevant records from non-Federal agencies.  

The letter advised the veteran that he must give VA enough 
information about those records so that the RO could request 
them from the agency having custody and, also, that it was 
his responsibility to make sure those records were received 
by VA.  

The RO letter also specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated, in the matters now before the Board, 
documents fully meeting the VCAA's notice requirements were 
provided to the veteran after the rating decision.  

However, the Board notes that the Court has held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran, in that his claim was fully developed 
and readjudicated after notice was provided.  Mayfield, 
supra.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in May 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), holding that VA must advise the 
claimant of the effective date.  

The Board acknowledges that the veteran was not provided 
notice as to the effective date of any grant of SMP.  
However, because the Board's finding below denies higher SMP, 
no effective date will be assigned, and there is no resulting 
prejudice to the veteran under Dingess.   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.  

The veteran was also afforded a VA medical examination in 
September 2005 that specifically addressed the issue on 
appeal.  Accordingly, no reason to remand for further 
examination is presented.  

The veteran has been advised of his entitlement to a hearing 
before the RO or before the Board in conjunction with the 
issue on appeal, but he has not requested such a hearing.  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

The veteran here is seeking entitlement to special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate.

A veteran of a period of war who is permanently and totally 
disabled from non-service connected disability(ies) and who 
is in need of regular aid and attendance or is housebound is 
entitled to a special monthly pension. 38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351. 

Need for regular aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  

A veteran is deemed to be in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a). 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2007).  

The following criteria, set forth in 38 C.F.R. § 3.352(a), 
are considered in determining whether a factual need for aid 
and attendance has been established: (1) the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; (2) the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; (3) the inability of the veteran to feed himself 
through loss of coordination of his upper extremities or 
through extreme weakness; (4) the inability of the veteran to 
attend to the wants of nature; or (5) the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a) (2007).  

Being "bedridden" is also a proper basis for establishing a 
factual need for aid and attendance.  "Bedridden" means a 
condition that, through its essential character, requires 
that the veteran actually remain in bed.  Id.  The fact that 
a veteran has voluntarily taken to bed or that a physician 
has prescribed bedrest for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.

All of the disabling conditions enumerated above need not be 
found to exist before a favorable rating may be made.  Id..  
The particular personal functions that the veteran is unable 
to perform should be considered in connection with his 
condition as a whole. Id.  

Further, the evidence need not establish that the veteran 
have a constant need for aid and attendance; only that the 
veteran is so helpless as to need regular aid and attendance.  
Id.  This determination will not be based solely upon an 
opinion that the veteran's condition is one that would 
require him to be in bed; rather, it must be based on the 
actual requirement of personal assistance from others. Id.  

Finally, in Turco v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.  9 Vet. App. 222 (1996).  

In the present case, the veteran is currently receiving a 
nonservice-connected disability pension.  However, he is not 
shown to be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or have 
concentric contraction of the visual field to five degrees or 
less.  He is also not shown to be a patient in a nursing 
home.  The only remaining question is whether the evidence of 
record establishes that he has a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  

The veteran was afforded a VA examination in September 2005 
for special monthly pension.  The examiner, a VA Advanced 
Practice Registered Nurse, (APRN), did not have the claims 
file available for review.  However, the examiner appeared to 
have the veteran's VA medical records available since she 
recorded an extended medical history that corresponded with 
the problem list in the veteran's most contemporaneous VA 
medical consultation.  

In the report, the examiner documented that the veteran drove 
himself to the examination.  The examiner observed that 
veteran exhibited a steady gait without the assistance of a 
prosthesis and had no apparent limp, no cane, and no antalgic 
appearance to his gate.  The examiner also noted that the 
veteran could walk 150 feet, rest and then return 150 feet, 
but needed to rest due to shortness of breath and fatigue.  

Additionally, the examiner found that the veteran could climb 
eight to ten flights of stairs, but nonreciprocally, leading 
with his left leg due to pain behind his right knee, which 
was the source for a heart surgery graft.  He reported 
needing a cane for balance, but not having it with him for 
the examination.  He denied having any restrictions of his 
spine, trunk, or neck.  

The examiner found the veteran to be overweight, but well 
kempt and clean.  The examiner noted that, due to a right 
should injury, he needed to use his left arm to toilet 
himself, but needed no assistance and had no other 
restrictions of activity regarding his right arm.  The 
veteran had a 5/5 hand grip and had no problems writing, 
picking up coins or holding a coffee cup.  

The examiner also recorded the veteran's description of a 
typical day.  The veteran reported waking each day between 
eight and nine o'clock, driving over to pick up his 
girlfriend, and then spending the day with her.  

The veteran reported that he could cook his own meals, but 
that his girlfriend would usually cook for him.  He went out 
everyday for a walk or to the mall and did not need another 
person's assistance to ambulate.  He was not able to do light 
cleaning.  

The VA examiner concluded that the veteran did not need daily 
skilled services.  

The evidence of record also includes a June 2005 report of 
Examination For Housebound Status or Permanent Need For 
Regular Aid and Attendance submitted by the veteran.  

The report's author, a physician, noted that the veteran had 
restricted range of motion of the right shoulder to ninety 
degrees abduction, one hundred twenty degrees forward 
flexion, mild weakness 5-/5 of resisted abduction and end 
range.  The examiner also reported no restrictions to the 
veteran's lower extremities, spine, trunk, or neck.  

Further, the examiner noted that the veteran was 
"ambulatory, independent," able to walk without the 
assistance of another person for a few blocks.  The examiner 
listed diagnoses of coronary atherosclerotic disease (CAD) 
and rotator cuff tendonitis/tear.  The examiner concluded 
that the veteran did not need daily skilled services.  

Finally, the record on appeal includes VA medical treatment 
records from January 2005 to May 2006.  In a June 2005 
progress note, a physician indicated that the veteran had 
shoulder pain making it difficult to reach behind himself, 
lift his arm, and put on a shirt.  

The record also notes that the veteran could walk a few 
blocks without any chest pain (CP) or dyspnea on exertion 
(DOE) and that the physician encouraged the veteran to walk 
more and told him he could cut the grass.  

In a July 2005 progress note, Dr. RCB noted that the shoulder 
pain was due to shoulder surgery in January 2005, and that 
the veteran fell into his refrigerator shortly after 
returning home from the surgery.  Dr. RCB prescribed 
exercises the veteran could perform at home as therapy.  

Further, in an April 2006 consultation report, Dr. RCB noted 
that the veteran complained of being able to walk only a half 
block, instead of the two blocks six months prior.  

The Board finds that the evidence of record does not 
establish the veteran's actual need for aid and attendance.  
Importantly, two physicians, including the veteran's own 
physician, noted that the veteran did not need daily skilled 
services.  

Further, the evidence shows that, although the veteran had 
some difficulty due to a shoulder disorder, he was able to 
walk at least half a block and to clean, dress and feed 
himself.  In short, the evidence establishes that the veteran 
is not bedridden and is capable of performing all of the 
functions set forth in 38 C.F.R. § 3.352(a).  

In summary, the evidence shows that the veteran's condition 
as a whole does not cause the veteran to require the aid and 
attendance of another person in order to perform the 
functions of daily living.  

If a veteran does not qualify for SMP based on a need for aid 
and attendance, s/he may still be eligible for SMP if s/he 
has a single disability rated as 100 percent disabling and 
either an additional, separate and distinct disability(ies) 
independently ratable at 60 percent or more, or being 
permanently housebound by reason of disability.  38 U.S.C.A. 
§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).  

A veteran is "permanently housebound" when s/he is 
substantially confined to the house (ward or clinical areas 
if institutionalized) or immediate premises due to permanent 
disabilities.  38 C.F.R. § 3.351(d).  

Here, the evidence of record does not show that the veteran 
has a single disability rated as 100 percent disabling.  
Thus, he cannot satisfy the threshold criterion for payment 
of housebound benefits.  

Moreover, the veteran does not have an additional disability 
ratable at 60 percent or more.  Nor is the veteran 
permanently housebound.  As detailed hereinabove, the veteran 
is currently ambulatory.  Although the veteran experiences 
shortness of breath when walking and needs a cane for 
balance, he is able to leave his house everyday.  

In conclusion, the Board finds, after careful review of the 
entire record, that the criteria for SMP based on being in 
need of aid and attendance or at the housebound rate are not 
met.  




ORDER

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


